DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art made of record does not disclose or suggest either alone or in combination “…and wherein the upper end of the first separation region is in contact with a lower surface of the intermediate interlayer insulating layer” in further combination with the additionally claimed limitations, as they are claimed by the Applicant.
Lee ( Fig. 25, see previous office action) fails to disclose above limitation in the claimed context.
With respect to claim 14, the prior art made of record does not disclose or suggest either alone or in combination “wherein the vertical structure has a first bend portion extending from a portion passing through the intermediate interlayer insulating layer to an upper surface of the intermediate interlayer insulating layer in a second direction, perpendicular to the first direction, and the separation structure has a second bend portion extending from a portion passing through the intermediate interlayer insulating layer to a lower surface of the intermediate interlayer insulating layer in the second direction, and wherein an upper end of the second bend portion is In contact with the lower surface of the intermediate interlayer insulating layer” in further combination with the additionally claimed limitations, as they are claimed by the Applicant.
Lee ( Fig. 25, see previous office action) fails to disclose above limitation in the claimed context.
With respect to claim 18, the prior art made of record does not disclose or suggest either alone or in combination “wherein the vertical structure has a first lower bend portion adjacent to the first uppermost interlayer insulating layer, and a first upper bend portion adjacent to the second lowermost interlayer insulating layer, the first lower bend portion is disposed on a level lower than a level of the first upper bend portion, based on the upper surface of the substrate, and the separation structures have a second bend portion adjacent to the first uppermost interlayer insulating layer, wherein the second bend portion is disposed on a level lower than both a level of the first lower bend portion and a level of the first upper bend portion based on the upper surface of the substrate” in further combination with the additionally claimed limitations, as they are claimed by the Applicant.
Lee (Fig. 25, see previous office action) fails to disclose, the first lower bend portion is disposed on a level lower than a level of the first upper bend portion, based on the upper surface of the substrate and the second bend portion is disposed on a level lower than both a level of the first lower bend portion and a level of the first upper bend portion based on the upper surface of the substrate, therefore fails to disclose above limitations in the claimed context.
Claims 2-13 are allowed being dependent on claim 1.
Claims 15-17 are allowed being dependent on claim 14.
Claims 19-20 are allowed being dependent on claim 18.
The closest prior of records is Lee et al. (US 2012/0003800 A1). None of the prior arts on record teaches the allowable limitations nor would be obvious to modify without breaking the functionality of the devices.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATIB A RAHMAN whose telephone number is (571)270-0494.  The examiner can normally be reached on MON-FRI 8:00 am- 5:00 pm (Arizona).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Steven Gauthier, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.A.R/               Examiner, Art Unit 2813                                                                                                                                                                                         
/SHAHED AHMED/               Primary Examiner, Art Unit 2813